In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00099-CR
        ______________________________


      GEORGE LESLIE SANDERS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 196th Judicial District Court
                Hunt County, Texas
               Trial Court No. 25024




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                     MEMORANDUM OPINION

        George Leslie Sanders appeals from his convictions on three charges of delivery of

methamphetamine. A jury assessed punishment at forty-nine years' imprisonment in the Texas

Department of Criminal Justice–Institutional Division. Sanders filed a single brief with this

Court, in which he raises issues common to all of his appeals.1 Sanders argues he was denied due

process by allegedly false misrepresentations made by the State’s witness with the goal of

inflaming the jury. He also alleges the trial court abused its discretion in denying motions for

mistrial, and in allowing the State to question him about previous convictions used for

enhancement during punishment.

        We addressed these issues in detail in our opinion of this date on Sanders’ appeal in cause

number 06-09-00098-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

        We affirm the trial court’s judgment.




                                                  Bailey C. Moseley
                                                  Justice

Date Submitted:          February 24, 2010
Date Decided:            February 26, 2010

Do Not Publish




1
 Sanders appeals from three convictions for delivery of methamphetamine, cause numbers 06-09-00098-CR through
06-09-00100-CR.

                                                     2